Hooker, C. J.
This cause is similar in its facts to the case of Springer v. City of Detroit, 118 Mich. 69 (76 N. W. 122), except that the plaintiff in this case delayed action for a period of 4 months and 20 days after action by the council, while in that case the period was 1 month and 6 days only. In that case it was held that the statutory period of 6 months did not commence to run until the council took action upon the claim. This action was brought within such period under that rule. The case of Klass v. City of Detroit, ante, 35 (88 N. W. 204), was a case where the accident occurred after the passage of the statute, and was governed by the express and unequivocal language of the statute.
The judgment is reversed, and the cause remanded, with leave to the defendant to plead within 20 days.
Moore, Grant, and Montgomery, JJ., concurred. Long, J., did not sit.